Citation Nr: 0212145	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  95-11 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
rheumatoid arthritis. 

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability. 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
REMAND

The veteran served on active duty from January 1955 to July 
1957.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida.  The veteran has moved to 
Alabama, and the VA Regional Office in Montgomery, Alabama, 
is now the certifying regional office (hereinafter RO).  

The law provides that, except for circumstances not 
applicable to the instant case, a  Board member who presides 
over a hearing shall participate in making the final 
determination of the claim.  38 U.S.C.A. § 7107(c) (West 1991 
& Supp. 2001); 38 C.F.R. § 20.707 (2001).  In July 1997, the 
veteran was afforded a hearing before a Board member who is 
no longer at the Board.  After being informed of this fact 
and her right to another hearing by letter dated in August 
2002, the veteran replied that she wishes to have another 
hearing at the RO before a member of the Board.  

Accordingly, this case is now REMANDED for the following 
development: 

The RO should schedule the veteran for a 
hearing at the RO before a Member of the 
Board.  A copy of the notice to the 
veteran of the scheduling of such a 
hearing should be placed in the record.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





